PER CURIAM.
Plaintiff instituted this action against the defendant in the circuit court of Dewey county, in the usual form, seeking to quiet his claimed title to certain real property in the town of Firesteel in said county. Defendant appeared, issues were duly joined, and the matter was submitted to and tried by the court, who at- the conclusion of the trial made findings, conclusions, and a judgment in favor of the plaintiff'.
We have carefully examined! the record, the assignments of error, and the briefs submitted by the parties, and are unable to say that the court erred in any of its rulings during the trial, or in making findings, conclusions, and judgment in favor of the plaintiff. It does not appear that the defendant has been in any way prejudiced in her rights.
The order denying the motion for new trial and the judgment appealed from are hereby affirmed.
All the Judges concur.